           Case 5:20-cv-00937-J Document 1 Filed 09/15/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA
RICHARD A. HATFIELD,                )
              Plaintiff,            )
                                    )            CIV-20-937-J
v.                                  )
                                    )            JURY TRIAL DEMANDED
1. THE BOARD OF COUNTY              )
   COMMISSIONERS OF COTTON )
   COUNTY, a county government, and )
                                    )
2. MIKE WOODS, in his individual    )
   capacity,                        )
                 Defendants.        )
                                     COMPLAINT

      COMES NOW THE PLAINTIFF and for his cause of action states:
                                       PARTIES

      1.     The Plaintiff is Richard A. Hatfield, an adult resident of Cotton County,

             Oklahoma.

      2.     The Defendants are:

             A.     The Board of County Commissioners of Cotton County, which is sued

                    as the County under 19 O.S. § 4, and not as either a department of the

                    County or as the individual commissioners; and,

             B.     Mike Woods, an elected County Commissioner for Cotton County who
                    is sued in his individual capacity.
                           JURISDICTION AND VENUE
      3.     This is a cause of action for injury to Plaintiff’s First Amendment rights by a
             government official acting under color of state law which is made actionable
             by 42 U.S.C. § 1983. Jurisdiction is vested over such action pursuant to 28

             U.S.C. §§ 1331, 1343(a)(3).


                                           -1-
      Case 5:20-cv-00937-J Document 1 Filed 09/15/20 Page 2 of 5



4.      All of the actions taken in this case occurred in Cotton County, Oklahoma,

        and the Defendants reside in and may be served in Cotton County, Oklahoma.
        Cotton County is located in the Western District of the United States District
        Courts of Oklahoma for which venue is proper in this Court.
                           STATEMENT OF FACTS
5.      The Plaintiff, Richard A. Hatfield, was employed as the janitor for the Cotton

        County courthouse offices. Plaintiff had worked in that capacity from October

        1, 2008, until his wrongful termination on August 3, 2020.
6.      The position of janitor does not involve any duties of loyalty or political
        fidelity.

7.      Mr. Hatfield satisfactorily performed all of the duties for his position.
8.      The Sheriff, Tim King, was up for election with the primary election

        scheduled for June 30, 2020. The only candidates for that position were

        Republicans so the winner of the primary election was automatically elected

        to the position.

9.      Mr. Hatfield supported Mr. King’s opponent and placed a yard sign in his
        yard.
10.     After Mr. Hatfield’s support of Mr. King’s opponent became known, he was

        warned this exercise of his First Amendment rights could cost Mr. Hatfield his

        job. In particular:
        a.      On or around mid-June 2020, Milton Hunnicutt, a county employee
                working for Mike Woods and the son-in-law for Mr. King, called

                Plaintiff and said ‘Mike [Woods] is mad at you; he saw the sign in your
                yard.” Mr. Hunnicutt then told the Plaintiff that Plaintiff’s job was in


                                       -2-
Case 5:20-cv-00937-J Document 1 Filed 09/15/20 Page 3 of 5



        jeopardy. Plaintiff went to Margaret Davis, the secretary to the county

        commissioners, and asked if he could be fired for his yard sign. She
        said, they better not.
  b.    Right after the primary, the Sheriff (Mr. King) denied Plaintiff the
        assistance of prisoner labor which Plaintiff had previously had to assist
        in cleaning and yard work.

  c.    Shortly after the election, in early July, Plaintiff received a phone call

        from Billy Ray Tisdale (Foreman for Mike Woods) saying Plaintiff had
        to get up and spray around the jail for weeds. This had not been a duty.
        Plaintiff went to Nikki Vardell, County Clerk and wife of the District

        2 County Commissioner. Ms. Vardell said, ‘you know this is all from
        that sign [for King’s opponent]’.

  d.    On July 3, 2020, the Thursday before Plaintiff was fired, Tim King and

        Lori Hedges (emergency management and auxiliary deputy) required

        the Plaintiff, without assistance, to move a very heavy desk, a three

        drawer filing cabinet full of files, and two more dollys of files up a
        flight of stairs to storage. Plaintiff asked Sheriff King for inmate help
        to assist in the move- something that had always been provided- but

        Sheriff King laughed at the Plaintiff and refused to give him any

        assistance. Plaintiff was not told at the time, but discovered later that
        the Commissioner had fired him earlier that day. Plaintiff was not told
        of the firing until the following Monday morning when Plaintiff

        reported to work and began to mow county property.




                                 -3-
      Case 5:20-cv-00937-J Document 1 Filed 09/15/20 Page 4 of 5



11.     Mike Woods walked to the Plaintiff with the UnderSheriff and whistled for

        the Plaintiff to come over. Mr. Woods said, ‘your services are no longer
        needed’ and walked off. Plaintiff asked Mr. Woods why he was being fired,
        but Mr. Woods did not even respond to the Plaintiff.
12.     Plaintiff had not been warned, counseled, written up or disciplined prior to the
        termination regarding his job performance.

13.     In terminating Plaintiff’s employment, the County and Mr. Woods were

        retaliating against the Plaintiff in violation of Plaintiff’s First Amendment
        right to refuse to support or endorse Mr. King as a candidate.
14.     In terminating Plaintiff’s employment, Mr. Woods was acting in his official

        capacity as a County Commissioner for Cotton County. The Board of County
        Commissioners for Cotton County is vested with final policymaking authority,

        including hiring and firing power, for county employees including the

        Plaintiff. As such, the actions of the Board of County Commissioners

        represent the actions of Cotton County and Cotton County as a governmental

        entity is liable for those actions.
15.     As the direct result of the actions of the Board of County Commissioners and
        of Mr. Woods individually, Plaintiff has suffered wage and earnings loss, past,

        present and on-going, and has also suffered dignitary harms in the form of

        anxiety, embarrassment and other similar unpleasant emotions. For this injury
        Plaintiff seeks monetary compensation from Mr. Woods individually and from
        the County as a governmental entity.

16.     Because Mr. Woods’ participation in the act of terminating the Plaintiff was
        retaliatory, malicious or, at the least, in reckless disregard of Plaintiff’s


                                        -4-
            Case 5:20-cv-00937-J Document 1 Filed 09/15/20 Page 5 of 5



              constitutional rights, Plaintiff is entitled to an award of punitive damages

              against Mr. Woods individually.
       WHEREFORE, Plaintiff prays that judgment be entered against the Defendant
Board of County Commissioners of Cotton County, which is the manner of suing Cotton
County under 19 O.S. §4, and against Mr. Woods individually for all damages suffered by
the Plaintiff, both due to Plaintiff’s wrongful termination. Plaintiff also prays for imposition

of an award of punitive damages against Mr. Woods in his individual capacity. Finally,

Plaintiff prays that he be granted his costs, attorney’s fees and any other legal or equitable
relief as may be proper.
       RESPECTFULLY SUBMITTED THIS 15th DAY OF SEPTEMBER, 2020.

                                                    s/Mark Hammons
                                                    HAMMONS, HURST & ASSOC
                                                    Mark Hammons OBA No. 3784
                                                    325 Dean A. McGee Ave.
                                                    Oklahoma City, OK 73102
                                                    (405) 235-6100
                                                    FAX: (405) 235-6111
                                                    Email: amberashby@hammonslaw.com
                                                    JURY TRIAL DEMANDED




                                              -5-
